20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 1 of 78



                                 EXHIBIT 16
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 2 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 3 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 4 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 5 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 6 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 7 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 8 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                    Pg 9 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 10 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 11 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 12 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 13 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 14 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 15 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 16 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 17 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 18 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 19 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 20 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 21 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 22 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 23 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 24 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 25 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 26 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 27 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 28 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 29 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 30 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 31 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 32 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 33 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 34 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 35 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 36 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 37 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 38 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 39 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 40 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 41 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 42 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 43 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 44 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 45 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 46 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 47 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 48 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 49 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 50 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 51 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 52 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 53 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 54 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 55 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 56 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 57 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 58 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 59 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 60 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 61 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 62 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 63 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 64 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 65 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 66 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 67 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 68 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 69 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 70 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 71 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 72 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 73 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 74 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 75 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 76 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 77 of 78
20-01010-jlg   Doc 13-16   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 16
                                   Pg 78 of 78
